 Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 1 of 18




Plaintiff Exhibit HH
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 2 of 18


                                                                Page 1
     UNITED STATES DISTRICT COURT

     DISTRICT OF CONNECTICUT

     CIVIL ACTION NO:       3:18-cv-01322-KAD

     JULY 9, 2020

     --------------------------------------

     JANE DOE,

                                   Plaintiff

                            -vs-

     TOWN OF GREENWICH, ET AL,

                                   Defendant

     --------------------------------------

                                   VOLUME II

              VIDEOTAPED DEPOSITION OF SERGEANT BRENT REEVES

     APPEARANCES:

               BRAXTON HOOK, LLC
                 Attorneys for the Plaintiff
                 280 Railroad Avenue, Suite 205
                 Greenwich, Connecticut 06830
                 PHONE: (203) 661-4610
                 E MAIL: mbraxton@braxtonhook.com
               BY:   MEREDITH BRAXTON, ATTORNEY-AT-LAW

               MITCHELL & SHEAHAN, P.C.
                 Attorneys for the Defendant
                 Sergeant Detective Brent Reeves and
                 Detective Krystie M. Rondini
                 999 Oronoque Lane, Suite 203
                 Stratford, Connecticut 06614
                 PHONE: (203) 873-0240
                 E MAIL: jslippen@mitchellandsheahan.com
                BY: JESSICA SLIPPEN, ATTORNEY-AT-LAW
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 3 of 18


                                                                Page 5
 1   THEREUPON,

 2                S E R G E A N T      B R E N T   R.   R E E V E S,

 3                         Greenwich Police Department,

 4                             11 Bruce Place,

 5                         Greenwich, Connecticut    06830,

 6                first having been duly sworn, was examined and

 7                testified as follows:

 8   DIRECT EXAMINATION

 9   BY MS. BRAXTON:

10        Q       Okay.   Good morning, Sergeant Reeves.

11        A       Good morning.

12        Q       This is your continued deposition.      You were

13   deposed quite a while ago.

14        A       Uh-huh (affirmative.)

15        Q       I just want to remind you of the basic

16   instructions.

17                Please let me finish a question before you

18   answer it.   I will try to let you finish your answer before

19   you ask another question.

20                If you don't understand the question that I ask,

21   let me know, I will try to rephrase it or clarify.       If you

22   do answer a question, I'm going to assume that you

23   understood it.    Is that okay?

24        A       Sure.

25        Q       And if you need a break, let me know.       I'll just
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 4 of 18


                                                               Page 21
 1        A       No, and I don't keep any kind of notes, or

 2   blogs, or anything like that for phone calls.

 3        Q       Okay.    Now, do you recall that you testified

 4   about Michael DeAngelo, the security, head of security at

 5   Brunswick School calling you about the Doe complaint?

 6        A       Yes.

 7        Q       Right.   And I believe you said that he told you

 8   that Mr. Doe is calling up and trying to get the kid in

 9   trouble, is that right?

10        A       In essence, to paraphrase.

11        Q       Okay.    Did you ask Mr. DeAngelo whether Mr.

12            had -- Mr. Doe had contacted Brunswick or Brunswick

13   had contacted Mr. Doe?

14        A       I don't remember if I would have asked him that.

15   I know the conversation was extraordinarily limited.

16        Q       Okay.    But then you called up Mr.          ,

17   correct?

18        A       Yes.

19        Q       And told him that he shouldn't be talking to

20   Brunswick?

21        A       Yes.

22        Q       And you assumed that he had called Brunswick on

23   his own initiative?

24        A       Well, I know that he had a conversation with

25   Brunswick, whether he initiated it or they called him.          I
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 5 of 18


                                                               Page 22
 1   don't know why the school would have called him, that really

 2   wouldn't make any sense.

 3        Q       Why would that not make any sense?

 4        A       Why would it make sense for the school to call

 5   the alleged victim's parents when it's not a school function

 6   and it wasn't a school-sanctioned event?

 7        Q       Well, I mean, in fact, Mr. Philip E mailed Mr.

 8            and asked for a conversation.

 9        A       Okay.

10        Q       Does that not make sense to you?

11        A       I don't control Mr. Philip.

12        Q       Okay.     But you wanted to control Mr.            by

13   telling him not to talk to Brunswick?

14        A       No.

15                        MS. SLIPPEN:    Object to form.

16                        THE WITNESS:    No, I did not want to control

17                Mr.           .   I was actually trying to lookout

18                for him because what I tried to explain to him

19                was I tried to manage his expectations in this

20                case, okay?       And I did not want him, based

21                solely off an allegation that had just come

22                through, calling the alleged perpetrator's

23                school and trying to get a kid in trouble when

24                we had just initiated this investigation.

25
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 6 of 18


                                                               Page 23
 1   BY MS. BRAXTON:

 2        Q       And would it have made a difference to you if

 3   you knew that it was Brunswick that was calling Mr.             ?

 4        A       It wasn't so much the contact, it was the

 5   content.

 6        Q       And what do you mean by that?

 7        A       You know, you could have a conversation with

 8   him, maybe the school was calling up out of concern, just

 9   calling to check to see if your daughter is okay, I heard

10   that something happened, right?     There is a difference in

11   conversation when you are saying that than when you are

12   saying, you know, hey, I just want to let you know that

13   there is a kid that goes to your school and whatever his

14   conversation was.

15        Q       But you, in fact, didn't ask Mr. Doe about what

16   the content of that conversation was, correct?

17        A       I think we did speak about the content of the

18   conversation.

19        Q       So, did you find out that Mr. Philip was the one

20   that had reached out to Mr. Doe?

21        A       Again, it's not a matter of the contact, it's

22   the content.

23        Q       Okay.   Did you contact Mr. Philip and tell him

24   not to be contacting Mr. Doe?

25        A       Never spoke to Mr. Philip.
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 7 of 18


                                                              Page 108
 1   seeds planted, especially when you are dealing with

 2   adolescents, right?

 3                   One of the key factors you have to remember is,

 4   when you are dealing with adults, adults are fairly set in

 5   their ways, their mind is fully developed, they have high

 6   executive and cognitive function, you don't really worry

 7   about planting seeds in their heads, and you can ask very

 8   pointed questions with adults.

 9                   When you are dealing with juveniles, okay, and

10   when I talk about interviewing, for the purposes of

11   interviewing, I'm referring to anybody who's generally under

12   the age of 22, you know, under there, you have to remember

13   their executive function is not fully developed at that

14   point, right?       So, what you have to do is you have to be

15   very cognizant of planting seeds in the adolescent mind's

16   head.       That's the reason why when we deal with juveniles,

17   now up to the age of 18, we would send them for a forensic

18   interview to get, to ask age appropriate questions, you

19   know, by a person trained to not seed the young person.

20           Q       So, why didn't you send Jane Doe for a forensic

21   interview?

22           A       Because that wasn't policy at the time because

23   she was age 16.       We were only sending 13 year olds and below

24   to forensic interviews unless it was someone older who had

25   cognitive function issues.
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 8 of 18


                                                              Page 115
 1                  's statement and Sam Gonzalez's statement?

 2                        MS. SLIPPEN:   Objection to form.

 3                        THE WITNESS:   I'm going to say probably.

 4   BY MS. BRAXTON:

 5        Q       Okay.     And did you discuss excluding Sam

 6   Gonzalez's statement from the arrest warrant?

 7        A       I don't remember that we should.     I think that

 8   that was the conversation Krystie had with Capozzi, State's

 9   Attorney Capozzi, if I remember correctly, but I don't know

10   100 percent.

11        Q       So, you think that State's Attorney Capozzi

12   directed her to exclude Sam Gonzalez's statement?

13        A       I would not use the word directed her because

14   ultimately it's up to us what we submit, and they are not in

15   our chain of command, they are the end customer.

16        Q       Uh-huh.

17        A       So, it's possible that when they were having

18   that conversation, given the fact that Sam Gonzalez gave a

19   statement saying that he saw nothing, it really wouldn't be

20   that relevant.

21        Q       Well, except that          said that he was in the

22   pool house all evening, and Sam said that he didn't get

23   there until the party was basically over.

24        A       Right, that's what I said, Sam saw nothing.

25        Q       Okay.     But you don't see any inconsistency with
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 9 of 18


                                                                 Page 116
 1   what           said in his statement?

 2          A       So, is it accurate to say that what you are

 3   saying is that Sam did see something and lied in his

 4   statement as a friend of the victim?

 5          Q       No.     That               might have been lying in

 6   his statement about someone being there to witness what was

 7   going on in the bathroom the entire evening?

 8                          MS. SLIPPEN:   Objection to form.

 9                          THE WITNESS:   So, you are saying -- I'm

10                  just trying to understand it so I can --

11   BY MS. BRAXTON:

12          Q       No.     You know what, if you can't answer the

13   question, tell me you can't answer the question.           I'm not

14   going to have you question me.

15          A       Well, you need to provide me with a question

16   that I can actually answer.

17          Q       You didn't see any inconsistency between

18              's statement and Sam Gonzalez's statement?

19          A       Oh, yes, they are different.

20          Q       Okay.     What was the inconsistency you saw?

21          A       The timeframe.     I think Sam said he got there at

22   10:21, and I think             said, I'm trying to remember, nine,

23   or something like that.

24          Q       And you didn't think there was any reason to

25   followup on that inconsistency with either of them?
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 10 of 18


                                                              Page 117
 1        A       Well, my thoughts were, if the victim is

 2   providing this, and I think the father's words were

 3   something like, I don't remember exactly, it was something

 4   like, you know, you have to talk to Sam Gonzalez because

 5   he's going to really give you some good information, and he

 6   gave us a great statement about seeing nothing, and that he

 7   cleaned up beer cans after the fact.      So, I mean, that's

 8   inconsistent from what          said, yeah, it's different.

 9        Q       All right.   And you didn't think that was

10   something that you should followup on?

11        A       That we should think that Sam is lying?

12        Q       Don't ask me the questions.

13                You didn't think that you needed to followup on

14   the inconsistency you just testified to?

15        A       Well, it's inconsistent, yes.

16        Q       Okay.   And you did not think that you needed to

17   followup on that inconsistency, is that correct?

18        A       So, those types of inconsistencies can get

19   hashed out at trial, that's usually what the prosecutor will

20   do is they will put two people on the stand and they will

21   try to find that out when they are on the stand.       What we do

22   is we present what the witnesses give to us to the State's

23   Attorney.

24        Q       Well, in this case, you did not present that

25   inconsistency to the State's Attorney, did you?
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 11 of 18


                                                              Page 118
 1           A     We didn't present the statement that Sam saw

 2   nothing, no.

 3           Q     Okay.     So, the State's Attorney did not know

 4   there was an inconsistency?

 5           A     But he could have gotten it if he asked for it,

 6   but he didn't feel the need to ask for it.

 7           Q     He didn't know there was something to ask for if

 8   you left it out of the arrest warrant?

 9           A     Since they had a conversation about it, he knew

10   it existed.

11           Q     And did you hear that conversation?

12           A     No.

13           Q     Did you overhear -- were you on the phone with

14   them?

15           A     No.

16           Q     Do you know for a fact that that conversation

17   happened?

18           A     Yes.

19           Q     How do you know that?

20           A     Because Detective Rondini told me, and I believe

21   her.

22           Q     And when did she tell you that?

23           A     I don't remember the date.

24           Q     What --

25           A     It could have been that day, I don't know.
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 12 of 18


                                                              Page 119
 1        Q       What specifically did she tell you?

 2        A       I don't remember.    It's four years ago.

 3        Q       You don't remember, but you are sure that's what

 4   she said?

 5        A       Because she told me she did.

 6        Q       When did she tell you that?

 7        A       I don't know.    What were you doing four years

 8   ago, can you remember?    Thank you.

 9        Q       Did you discuss with Detective Rondini,

10   including Attorney Russell's information, in the arrest

11   warrant affidavit?

12        A       I knew that she had -- I don't know if she

13   received a call from Russell about it, there might have been

14   one or two, I know that he said his client wasn't going to

15   talk to us, and then it was, it might have been another

16   phone call where he said something about a text message.         I

17   don't remember specifically what it was.

18        Q       Did you discuss with Detective Rondini whether

19   or not she should include that information in the arrest

20   warrant affidavit?

21        A       Maybe.   I don't remember.

22        Q       You have no specific recollection?

23        A       No.

24        Q       Did you delete anything from the arrest warrant

25   affidavit before it went to the State's Attorney's?
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 13 of 18


                                                              Page 129
 1                        Okay.   Just a moment.

 2                        Back on the record, 1:11 p.m.

 3   BY MS. BRAXTON:

 4        Q       So, we were talking about when you learned about

 5   the denial of the arrest warrant application by the State's

 6   Attorneys' Office.     You said, if I understood you correctly,

 7   that you conveyed that decision to other people at Greenwich

 8   Police Department, right?

 9        A       As a matter of practice, I probably communicated

10   it to my direct supervisor and to the captain, just to let

11   them know that I would be taking this off the case

12   management because we were closing it out because it was

13   denied.

14        Q       Did you inform anyone not in Greenwich, at the

15   Greenwich Police Department about the denial of the arrest

16   warrant?

17        A       No, I wouldn't talk about a case like this with

18   other people.

19        Q       And when did Detective Rondini learn of the

20   denial of the arrest warrant application?

21        A       I think she learned about it before I did

22   because the E mail, I think, went to her.

23        Q       Okay.     Do you know who she informed about it?

24        A       Probably me, yeah.

25        Q       Okay.     Would she have informed anyone outside of
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 14 of 18


                                                              Page 132
 1        A       I really don't remember that.

 2        Q       You don't remember any specific conversation

 3   with him?

 4        A       No.

 5        Q       Okay.   Do you remember whether State's Attorney

 6   Capozzi asked any questions of Detective Rondini or anyone

 7   else about the arrest warrant application?

 8        A       I wouldn't know what he asked anybody else.

 9        Q       Okay.   Did he ask you anything?

10        A       No.

11        Q       Okay.   Did he ask for any additional information

12   from you?

13        A       Not from me, no.

14        Q       Okay.   Did Detective Rondini speak to you about

15   conversations she had with State's Attorney Capozzi after

16   the arrest warrant was submitted?

17        A       No, not after the arrest warrant.      After the

18   arrest warrant was submitted or after it was denied?        I'm

19   sorry.

20        Q       We'll take them one at a time.      After it was

21   submitted?

22        A       After it was submitted, she may have spoke with

23   Capozzi, I don't, I don't remember.      I don't know.

24        Q       How about after it was denied?

25        A       There was -- I'm going to say no because there
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 15 of 18


                                                              Page 133
 1   is no reason to have to speak to him after it was denied

 2   unless we had a question as to the denial.       But his denial

 3   letter was fairly straightforward, so there was really no

 4   reason to question why.

 5         Q      Okay.    I take it from your testimony that you've

 6   never had a conversation with Attorney Michael Jones?

 7         A      No, I don't know, I don't know who Michael Jones

 8   is.

 9         Q      Did you have any conversations with Attorney

10   Philip Russell about this case?

11         A      I don't believe I spoke to him about this case.

12   I know Krystie had one or two phone calls.       I don't remember

13   talking to Phil Russell.

14         Q      Okay.    Did you have any conversations with

15   Eugene Riccio about this case?

16         A      He -- I know Gene Riccio, he is one of the

17   attorneys for one of the -- I thought it was for one of the

18   witnesses.   I don't think I spoke to him.      I'm going to say

19   no, I didn't because, I mean, I've spoken to a lot of

20   attorneys over the last few years.      And sometimes they start

21   to blend, as far as the cases, but I don't recall

22   specifically speaking to him about this case.       I don't know.

23         Q      He was                's attorney, does that help

24   refresh your recollection at all?

25         A      No, I don't remember any phone conversations
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 16 of 18


                                                              Page 137
 1        Q       Detective Girard, do you recall her being

 2   appointed the liaison officer for Brunswick and Greenwich

 3   Academy in September of 2016?

 4        A       I don't know anything about her being the

 5   liaison.

 6        Q       All right.   Are there liaison officers for

 7   schools?

 8        A       We have that in special victims because we're

 9   responsible for the school resource officers.

10        Q       Okay.

11        A       So, I have our detectives attached to the

12   schools.   So, some are, the SROs are for the high school,

13   and then I have one that does the middle schools, and then

14   the elementary schools are broken up, and then I have one or

15   two who do the private schools.

16        Q       Okay.   And when you say you have them do them,

17   are they assigned as liaisons?

18        A       You know, the nomenclature I would say would be

19   a liaison, but the function really is more for the public

20   schools than the private schools.      Just the private schools,

21   I guess it would be a point of contact if they had some

22   police concern.

23        Q       So, was Girard appointed to cover Brunswick and

24   Greenwich Academy in September of 2016?

25        A       She wasn't appointed to do it.      No, she doesn't
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 17 of 18


                                                              Page 138
 1   work for me.

 2           Q    Was she assigned to do it?

 3           A    She may have well been, but it wasn't assigned

 4   by me, I don't know.

 5           Q    Okay.   So, you were the not the person who did

 6   that assignment?

 7           A    No, because she doesn't work for me so I

 8   couldn't signed her to something.

 9           Q    Okay.   But she was assigned around September of

10   2016?

11           A    The answer is I do not know if she was assigned

12   by anybody to do that job.     She doesn't work for me so I

13   don't know who assigns her to do what.      I have somebody from

14   my section who deals with the private schools.

15           Q    Who is that?

16           A    Right now, I think I have Mike Rooney doing

17   that.

18           Q    And do you know who it was in 2000 -- September

19   of 2016?

20           A    No, it could have been Christy, I don't know.

21           Q    Okay.   Is it your testimony that your

22   predecessor would have done the assigning?

23           A    Well, when she worked for Mark, that would be

24   the person who would have assigned her.

25           Q    Okay.   Did you know who was assigned to the
Case 3:18-cv-01322-KAD Document 308-33 Filed 09/29/20 Page 18 of 18


                                                              Page 139
 1   various schools in September of 2016?

 2        A       I could try to remember, I don't -- but I

 3   changed it, so I reassigned the elementary schools because

 4   we went to two SROs now instead of one.       So, now we don't

 5   have to take care of the high school, I have the SROs do the

 6   high school, I have one of the detectives do the middle

 7   school, and then we have 11.

 8        Q       Eleven elementary.

 9        A       Eleven elementary schools.

10        Q       So, I'm just confused.      Were you aware in

11   September of 2016 that Christy Girard was the point person?

12        A       I'll just answer no to make it easy, how's that?

13        Q       You do not recall?

14        A       No, I do not recall.

15        Q       Did you communicate with her at all about this

16   case --

17        A       I did not.

18        Q       -- in 2016?

19        A       Absolutely not.

20        Q       Okay.

21                        MS. BRAXTON:   Let me take three seconds off

22                the record.

23                   (Whereupon, there was a discussion off the

24                record.)

25                        THE VIDEOGRAPHER:   Off the record at 1:28
